United States Court of Appeals
      for the Federal Circuit
                ______________________

                    August 11, 2016

                      ERRATA
                ______________________

                 Appeal No. 2015-3066

               JOHN C. PARKINSON,
                    Petitioner

                           v.

            DEPARTMENT OF JUSTICE,
                  Respondent

                Issued: August 8, 2016
                  Precedential Order
                ______________________

Please make the following changes:
On page two, replace the paragraph
       (4) The supplemental en banc briefs shall be
   electronically filed in the ECF system, and thirty
   paper copies of each brief shall be filed with the
   court. Two paper copies of each en banc brief
   shall be served on opposing counsel. Respondent’s
   en banc brief is due 45 days from the date of this
   order. Petitioner’s en banc response brief is due
   within 30 days of service of Respondent’s en banc
   brief. Respondent’s reply brief is due within 15
2                                        PARKINSON v. DOJ




    days of service of Petitioner’s response brief.
    Briefs shall adhere to the type-volume limitations
    set forth in Federal Rule of Appellate Procedure
    32 and Federal Circuit Rule 32.
with the following paragraph:
        (4) The supplemental en banc briefs shall be
    electronically filed in the ECF system, and thirty
    paper copies of each brief shall be filed with the
    court. Two paper copies of each en banc brief
    shall be served on opposing counsel. Petitioner’s
    en banc brief is due 45 days from the date of this
    order. Respondent’s en banc response brief is due
    within 30 days of service of Petitioner’s en banc
    brief. Petitioner’s reply brief is due within 15
    days of service of Respondent’s response brief.
    Briefs shall adhere to the type-volume limitations
    set forth in Federal Rule of Appellate Procedure
    32 and Federal Circuit Rule 32.
The time period for Petitioner to file his en banc brief
shall begin anew on the date of this errata.